Citation Nr: 0020565	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  93-10 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel







REMAND

The veteran served on active duty from January 1965 to 
December 1968.  

This case was previously before the Board in February 1995 at 
which time it was remanded in order to obtain additional 
information.  After additional information was received, the 
regional office reaffirmed its decision to deny service 
connection for PTSD.  

In March 2000, the veteran was informed that his case was 
being returned to the Board for appellate consideration.  
Later in March 2000, the Board received additional 
psychiatric records from the veteran, mainly showing 
treatment for PTSD in 2000.  These records were not 
accompanied by any waiver of consideration of such records by 
the regional office.  

Under 38 C.F.R. § 20.1304 (1999), any pertinent evidence 
submitted by the veteran within 90 days following notice to 
him that his appeal has been certified and transferred to the 
Board must be referred to the regional office for review and 
preparation of a supplemental statement of the case, unless 
this procedural right is waived by the appellant or 
representative, or unless the appeal may be allowed without 
such referral.  Since the records received in March 2000 were 
received without the requisite waiver, the case will be 
returned to the regional office.  

Accordingly, the case is hereby remanded to the regional 
office for the following action: 

The RO should review the additional 
records received from the veteran since 
March 2000.  If the further review and 
adjudication results in a continuation of 
the denial of the veteran's claim, the 
case should be processed in accordance 
with appropriate appellate procedures, 
including the issuance of a supplemental 
statement of the case.

No action is required of the veteran unless and until he 
receives further notice.  The purpose of this REMAND is to 
provide due process.  The Board intimates no opinion, either 
legal or factual, as to the ultimate determination warranted 
in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




